In a proceeding pursuant to CPLR article 78 to review an undated determination of the Board of Zoning Appeals of the Incorporated Village of Málveme, which denied the petitioners’ application for a variance, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Collins, J.), dated November 8, 1991, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the petitioners failed to commence this proceeding within 30 days of the filing of the respondents’ determination with the Village Clerk, this proceeding is barred by the applicable Statute of Limitations (see, Village Law § 7-712 [3]; Matter of De Bellis v Luney, 128 AD2d 778). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.